United States Court of Appeals
                     For the First Circuit


No. 17-2114

                      FRANCIS H. WOODWARD,

                     Petitioner, Appellant,

                               v.

                         UNITED STATES,

                      Respondent, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on September 26, 2018, is
amended as follows:

     On page 6, line 7, insert the word "court" after "district."

     On page 13, line 15, underline "McDonnell."